Citation Nr: 1433403	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  06-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to January 1983.  She subsequently served in the Arizona National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2009, the Veteran testified before the undersigned Veterans Law Judge during a hearing held at the RO.  A transcript of the hearing has been associated with the record.

The Board initially adjudicated the Veteran's claim in a July 2010 decision that denied service connection for a psychiatric disability.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court granted a joint motion filed by the Veteran and the Secretary of VA (the parties) requesting the Court to vacate the July 2010 Board decision and remand the claim to the Board for further action.  Most recently, in May 2013, the Board issued a decision denying the claim for a second time.  The Veteran then appealed the decision to the Court, which issued an order in February 2014 granting a joint motion of the parties to vacate the Board's May 2013 decision and remanded the issue to the Board for further consideration.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.






REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to service connection for a psychiatric disability is decided.

During the pendency of the claim, the Veteran has been diagnosed with multiple psychiatric disorders, specifically to include bipolar disorder, mood disorder, and a personality disorder.  While she was initially given a diagnosis of bipolar disorder in a May 2004 VA examination report, subsequent VA examiners determined in September 2011 and January 2013 that the Veteran has presented with a personality disorder throughout the pendency of the claim.  The September 2011 and January 2013 examiners essentially concluded that the diagnoses of bipolar disorder and mood disorder did not capture the entire complexity of the Veteran's symptomatology.  However, multiple clinicians who have assessed the Veteran during the pendency of the claim, including the September 2011 VA examiner, have essentially noted that the Veteran's history of confusing and complicated symptoms has made it difficult to assess the exact nature of her psychiatric condition.  Given this, the Board finds that additional development must be undertaken to determine the nature of any psychiatric disorders present during the pendency of the claim and whether any such acquired psychiatric disorders are related to the Veteran's military service.  Thus, an additional VA examination and opinion are warranted in attempt to clarify this matter and the claim must be remanded for this purpose.  

While this case is in remand status, appropriate development to obtain any outstanding records pertinent to the Veteran's claim should be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by a psychiatrist or psychologist who has not previously examined the Veteran in connection with this claim to assess the etiology of any acquired psychiatric disorders currently present or present at any time during the period of the claim.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be made available to and reviewed by the examiner, and any indicated studies should be performed.  A notation to the effect that this record review took place should be included in the examination report.

Since she filed her claim in August 2005, the Veteran has been diagnosed with bipolar disorder and mood disorder.  For each of these diagnoses and any other acquired psychiatric disorders present during the period of the claim, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the disorder originated during service or is otherwise etiologically related to the Veteran's military service.

If the examiner determines that neither bipolar disorder nor a mood disorder was present in August 2005 or thereafter, he or she must so state and explain why the diagnostic criteria for the diagnosis or diagnoses have not been met during the period of the claim.  The examiner must specifically identify and discuss the evidence or medical findings that support a conclusion that the Veteran has not had bipolar disorder and/or mood disorder during the period of the claim.

Rationale for all requested opinions shall be provided.  If any required opinion cannot be provided, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



